All the foregoing objections were overruled at this term, except the one respecting the conclusion contra formam statutorum; and at March term 1828, that likewise was disallowed, the chief justice observing, that although the information was founded upon one statute only, it did not follow that the conclusion was fatal; that they were not bound by authorities on the point, the decisions being contradictory, and they were not inclined to favor the objection.1

 See Revised Stat. c. 137, § 14; People v. Walbridge, 6 Cowen, 512; 1 Chitty on Crim. Law, (3d Amer. ed.) 290, n. (74) But see State v. Cassel 2 Harr. & Gill, 407; 1 Chitty on Crim. Law, (3d Amer. ed.) 292.